Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 08, 2015

The Court of Appeals hereby passes the following order:

A15D0323. ANTHONY B. MOORE v. JANEENE H. MOORE-MCKINNEY.

      Anthony Moore filed this application for discretionary appeal from the trial
court’s order awarding him custody of his minor son and setting his ex-wife’s child
support obligations. Under OCGA § 5-6-34 (a) (11), direct appeals are permitted
from “[a]ll judgments or orders in child custody cases awarding, refusing to change,
or modifying child custody or holding or declining to hold persons in contempt of
such child custody judgments or orders.” The order to be appealed is a final
judgment in a child custody case modifying child custody. Thus, Moore had a right
of direct appeal. The fact that he wishes to challenge only the child support portion
of the trial court’s order does not alter this conclusion. See Collins v. Davis, 318 Ga.
App. 265, 266-269 (1) (733 SE2d 798) (2012) (if trial court’s order falls within scope
of OCGA § 5-6-34 (a) (11), then a direct appeal is authorized regardless of the issue
raised on appeal).
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Moore shall have ten days from the date of this order to file a
notice of appeal with the trial court. If, however, he has already filed a notice of
appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     04/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.